t c summary opinion united_states tax_court adolph martinez jr and racquel m martinez petitioners v commissioner of internal revenue respondent docket no 22969-15s filed date adolph martinez jr and racquel m martinez pro sese catherine j caballero janice b geier peter r hochman and kimberly a trujillo for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal_income_tax for and respectively after a concession the issues for decision are whether petitioners are entitled to deductions for unreimbursed employee business_expenses claimed on their schedules a itemized_deductions in amounts greater than respondent allowed and whether petitioners are entitled to deductions for charitable_contributions claimed on their schedules a in amounts greater than respondent allowed respondent also made computational adjustments to petitioners’ child tax_credits for the years in issue this adjustment is dependent on the outcome of the disputed issues 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure 2respondent determined that petitioners had an unreported taxable state_income_tax refund of dollar_figure for petitioners conceded this amount background some of the facts have been stipulated and we incorporate the stipulation of facts by this reference petitioners adolph martinez jr and racquel m martinez resided in california when the petition was timely filed i teaching and coaching activities during the years in issue mr martinez was employed as a physical education teacher and an athletic director for st helen’s catholic elementary_school st helen’s a private school in fresno california mr martinez coached a number of sports including girls’ volleyball boys’ volleyball boys’ basketball track and field cross country and softball mr martinez also coached basketball as a volunteer for clovis east high school clovis east in clovis california through the amateur athletic union aau basketball program mr martinez would travel to clovis east and to other locations for team practice or sporting events as part of his coaching duties for st helen’s and clovis east st helen’s did not reimburse employees for mileage or coaching supplies during the years in issue neither did clovis east reimburse volunteers for mileage or any other expenses paid during the years in issue during the years in issue mrs martinez was employed as a sixth grade teacher at gettysburg elementary_school gettysburg elementary a public elementary_school mrs martinez also coached softball for gettysburg elementary during the years in issue unlike her husband mrs martinez did not travel to other schools or other locations as part of her coaching duties during the years in issue her coaching duties were performed at gettysburg elementary where she normally worked ii tax returns petitioners’ and form sec_1040 u s individual tax_return were prepared and electronically filed by their certified_public_accountant c p a and representative thad scott a return petitioners reported their wage income from their respective employers taxable interest and a taxable state_income_tax refund they listed their two minor children as dependents and claimed a child_tax_credit of dollar_figure on their schedule a petitioners claimed deductions including the following expense amount unreimbursed employee business dollar_figure gifts to charity cash or check other than by cash or check tax preparation expense big_number petitioners attached two forms 2106-ez unreimbursed employee business_expenses one for each petitioner computing their expenses as follows expense husband wife total business mileage travel away_from_home_overnight other not included above meals and entertainment total b return dollar_figure big_number big_number big_number dollar_figure --- big_number big_number dollar_figure big_number big_number big_number big_number petitioners reported their wage income from their respective employers and interest_income they listed their two minor children as dependents and claimed a 3the amount of meals and entertainment expenditures claimed is after the application of the limitation prescribed by sec_274 petitioners claimed big_number and big_number business miles for mr martinez and mrs martinez respectively using the standard mileage rate the standard mileage rate of cents per mile for is set forth in notice_2012_1 sec_2 2012_2_irb_260 child_tax_credit of dollar_figure on their schedule a petitioners claimed deductions including the following expense amount unreimbursed employee business dollar_figure gifts to charity cash or check other than by cash or check tax preparation expense big_number petitioners attached two forms 2106-ez computing their unreimbursed employee business_expenses as follows expense husband wife total business mileage actual vehicle gasoline oil etc travel away_from_home_overnight other not included above meals and entertainment total dollar_figure --- big_number big_number big_number dollar_figure big_number --- big_number big_number dollar_figure big_number big_number big_number big_number big_number 4the amount of meals and entertainment expenditures claimed is after the application of the limitation prescribed by sec_274 petitioners claimed big_number and big_number business miles for mr martinez and mrs martinez respectively using the standard mileage rate the standard mileage rate of cents per mile for is set forth in notice_2012_72 sec_2 i r b iii notice_of_deficiency and trial in a notice_of_deficiency dated date respondent disallowed all of the claimed unreimbursed employee_business_expense and charitable_contribution deductions respondent allowed deductions of dollar_figure in tax preparation fees and dollar_figure in charitable_contributions other than by cash or check for each of the years in issue at the time the petition was timely filed petitioners had requested an examination so that the internal_revenue_service irs or respondent could review their documentation for the years in issue before trial an examiner with the irs met with petitioners’ representative mr scott who provided a number of receipts mileage logs and other documents after reviewing the documents provided the examiner determined that petitioners had substantiated teaching and coaching supplies expenses for the years in issue of dollar_figure for and dollar_figure for deductible as unreimbursed employee business_expenses at trial petitioners introduced copies of documents purported to substantiate their reported expenses including the following a letter dated date from the booster president of the clovis east boys’ basketball program a receipt dated date for a dollar_figure cash purchase of shirts from mid-state graphics a custom screen printing shop a receipt dated date for a dollar_figure cash donation to st helen’s a letter from cancer support service sec_5 on which dollar_figure donation is handwritten tentative schedules for various sporting events for and mileage logs for mr martinez for the years in issue and a document titled adolph and racquel martinez reflecting the following 5cancer support services qualifies as an exempt_organization under sec_501 form 2106-ez coaching attire months teaching coaching supplies months no description provided total volunteer expenses team shirts coaching gifts to volunteers meals entertainment supplies gifts clothing total dollar_figure big_number --- big_number --- big_number big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number petitioners also brought to trial approximately bags of loose receipts offered for purposes of substantiating their expenses these receipts were not made a part of the record instead the parties agreed to introduce into evidence a copy of the case history report from the examiner and her lead sheets which summarized her findings after reviewing petitioners’ receipts and other documents for the years in issue i burden_of_proof discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners did not allege or otherwise show that sec_7491 applies see sec_7491 and b therefore petitioners bear the burden_of_proof see rule a ii general principles governing substantiation deductions are a matter of legislative grace and a taxpayer is required to maintain records sufficient to substantiate expenses underlying deductions claimed on his or her return sec_6001 sec_1_6001-1 income_tax regs see 292_us_435 if the taxpayer is able to establish that he paid_or_incurred a deductible expense but is unable to substantiate the precise amount the court generally may approximate the deductible amount but only if the taxpayer presents sufficient evidence to establish a rational basis for making the estimate see 39_f2d_540 2d cir see also 85_tc_731 business_expenses specified in sec_274 are subject_to rules of substantiation that supersede the cohan test 50_tc_823 aff’d 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date iii unreimbursed employee business_expenses on their schedules a petitioners claimed deductions for unreimbursed employee business_expenses for tax_year sec_2012 and sec_2013 petitioners’ unreimbursed employee business_expenses can be separated into the following categories business mileage actual vehicle expenses travel_expenses while away_from_home_overnight business_expenses other than categories through and meals and entertainment qualifying expenses under sec_162 include expenses paid_or_incurred as an employee 79_tc_1 expenses are not necessary when an employee fails to claim reimbursement for expenses_incurred in the course of his employment when entitled to do so 788_f2d_1406 9th cir aff’g tcmemo_1984_533 accordingly a taxpayer cannot deduct employee business_expenses to the extent he is entitled to reimbursement from his employer for those expenses see lucas v commissioner t c pincite deductions for those expenses belong to the employer see 56_tc_936 aff’d without published opinion 456_f2d_1335 2d cir the taxpayer bears the burden of proving that he is not entitled to reimbursement from his employer for such expenses see 59_tc_696 the taxpayer can prove that he was not entitled to reimbursement by showing for example that he was expected to bear these costs see id see also dunkelberger v commissioner tcmemo_1992_ wl at finding that management team expected taxpayer to bear expense of business lunches with vendors sec_274 applies to any travel expense including meals_and_lodging away from home entertainment amusement and recreational expenses any expense for gifts or the use of listed_property as defined in sec_280f including passenger automobiles to deduct such expenses the taxpayer must substantiate by adequate_records or evidence sufficient to corroborate the taxpayer’s own testimony the amount of the expenditure or use which includes mileage in the case of automobiles the time and place of the travel entertainment or use its business_purpose and in the case of entertainment the business relationship to the taxpayer of each expenditure or use sec_274 flush language ideally a taxpayer should keep an account book diary or log made near the time of the expense but a taxpayer’s testimony along with corroborative evidence may suffice sec_1_274-5t c and temporary income_tax regs fed reg date a automobile expense sec_1 business mileage petitioners deducted business mileage expenses as follows dollar_figure and dollar_figure for mr martinez and mrs martinez respectively for and dollar_figure and dollar_figure for mr martinez and mrs martinez respectively for as a general_rule a taxpayer’s costs of commuting between his or her residence and place of business or employment are nondeductible personal expenses see 413_us_838 326_us_465 sec_1_262-1 income_tax regs there are various exceptions to this general_rule in accordance with revrul_99_7 1999_1_cb_361 a taxpayer may deduct travel_expenses incurred in going between the taxpayer’s residence and a temporary_work_location outside the metropolitan area where the taxpayer lives and normally works a taxpayer may also deduct travel_expenses for commuting between the taxpayer’s residence and his or her work locations if the residence is the taxpayer’s principal_place_of_business see 113_tc_106 revrul_99_7 supra mrs martinez testified that she did not travel to other locations for her coaching duties and that all of her duties were completed on the campus of gettysburg elementary further mrs martinez asserted that the business mileage reported was just for home to work thus the business mileage expense deductions mrs martinez claimed are for nondeductible personal commuting expenses and she is not entitled to deduct business mileage for the years in issue see sec_262 fausner v commissioner u s pincite commissioner v flowers u s pincite sec_1_262-1 income_tax regs mr martinez testified that he often drove to various schools and other locations for his employment as the assistant athletic director for st helen’s and for his volunteer work as a coach for clovis east for example to start his day sometimes he would drive to clovis east to coach zero period practice held from a m to a m from clovis east he would then drive to st helen’s for his teaching and coaching duties sometimes he would then drive from st helen’s to another location for a practice or event mr martinez also testified that he sometimes attended practices or events on the weekends mr martinez provided mileage logs for and that purported to substantiate his business mileage but at trial he testified that t he log that i gave i only did clovis east i did not give you a st helen’s log thus it appears that the mileage logs relate to mr martinez’s volunteer work for clovis east through the aau program and do not reflect mileage driven as an employee for st helen’s petitioners also provided copies of tentative schedules for various sporting events for and mr martinez did not explain which of these schedules are for st helen’s and which are for clovis east and it is not clear from most of the schedules themselves they reflect dates and locations but only two of the schedules reflect the name st helen’s mr martinez testified that occasionally events would be canceled or rescheduled but most of the events were held as planned and as athletic director for st helen’s he was required to attend every game he did not provide specific details such as the distance driven between st helen’s and other locations mr martinez did not provide documentation or other evidence to substantiate the number of miles driven for his employment as athletic director for st helen’s although we find credible mr martinez’s testimony that he was often driving to other locations as athletic director for st helen’s the tentative schedules by themselves without specific testimony or other corroborating evidence do not establish the number of qualifying_business miles driven as required by sec_274 see sec_274 flush language sec_1_274-5t c and temporary income_tax regs supra thus petitioners have not substantiated the business mileage for mr martinez for the years in issue and they are not entitled to these deductions actual vehicle expenses in addition to deducting business mileage expenses for mrs martinez deducted dollar_figure for actual vehicle expenses for those expenses are subject_to strict substantiation under sec_274 petitioners did not address these expenses at trial and did not provide any documentation or other evidence to substantiate them see sec_274 flush language sec_1_274-5t c and temporary income_tax regs supra for these reasons petitioners are not entitled to deduct the actual vehicle expenses b travel_expenses petitioners deducted travel_expenses for mr martinez of dollar_figure for and dollar_figure for travel_expenses are also subject_to the strict substantiation requirements of sec_274 to deduct travel_expenses the taxpayer must substantiate through adequate_records or other corroborative evidence the following elements the 6additionally a taxpayer cannot use the standard mileage rate and claim actual expenses for the same year see kay v commissioner tcmemo_2002_197 aff’d 85_fedappx_362 5th cir thus mrs martinez could not claim both the standard mileage rate and her actual vehicle expenses for id amount of the expense the time and place of the expense and the business_purpose of the expense sec_274 a taxpayer satisfies the adequate_records test if he or she maintains an account book a diary a log a statement of expense trip sheets or similar records prepared at or near the time of the expenditures such as receipts or bills that show each element of each expenditure or use see sec_1_274-5t temporary in- come tax regs supra contemporaneous logs are not required but corroborative evidence to support a taxpayer’s reconstruction of the elements of an expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record id subpara fed reg mr martinez testified that sometimes he would travel out of town to coach various events especially during spring when coaching the aau program at clovis east mr martinez provided neither details about specific trips nor testimony or other evidence to establish the required elements of amounts dates destinations and business reason for travel therefore petitioners are not entitled to deductions for travel_expenses see sec_274 sec_1_274-5t temporary income_tax regs supra c meals and entertainment_expenses petitioners deducted meal and entertainment_expenses as follows dollar_figure and dollar_figure for mr martinez and mrs martinez respectively for and dollar_figure and dollar_figure for mr martinez and mrs martinez respectively for mr martinez testified that the children he coached at st helen’s and clovis east came from low-income families and that sometimes he would buy them dinner when driving them home after practice mrs martinez testified that she would purchase hot chocolate cookies and other food items to try to motivate her students and that when she coached she would buy milkshakes for students to reward them for winning games petitioners’ meals and entertainment_expenses are also subject_to the strict substantiation rules of sec_274 petitioners did not provide testimony or other evidence to establish the amount time place and business_purpose for each expense see sec_274 flush language sec_1_274-5t temporary income_tax regs supra therefore petitioners are not entitled to deductions for meal and entertainment_expenses for the years in issue d other expenses petitioners claimed deductions for other unreimbursed employee business_expenses as follows dollar_figure and dollar_figure for mr martinez and mrs martinez respectively for and dollar_figure and dollar_figure for mr martinez and mrs martinez respectively for petitioners’ document titled adolph and racquel martinez reflected the following other expenses coaching attire expenses totaling dollar_figure and dollar_figure for three months for and respectively teaching and coaching supplies expenses totaling dollar_figure and dollar_figure for three months for and respectively and uncategorized expenses totaling dollar_figure for the examiner allowed petitioners to deduct as unreimbursed employee business_expenses dollar_figure in teaching and coaching supplies for and dollar_figure in teaching and coaching supplies for mrs martinez testified that while the school provided textbooks and basic school supplies she purchased books to keep in the classroom for students to read for leisure and gifts for parents who volunteered for her classroom mrs martinez also testified that she did not think gettysburg elementary would reimburse her for these items but she did not inquire about the reimbursement policy 7on the basis of this record these expenses appear to be claimed by mr martinez 8the court encouraged mrs martinez to provide specifics as to her expenditures irrespective mrs martinez testified that she thought asking for reimbursement would be silly it’s kind of like this whole thing i think this is continued petitioners asserted that they would keep receipts for their meals and entertainment_expenses and other expenses in a bag and that they would try to tally these receipts quarterly each year petitioners would then provide a summary of these expenses to their c p a mr scott neither petitioner provided any specifics for the years in issue or provided information to establish a pattern of spending for example at trial when mr martinez was asked whether he could recall a pattern of expenditures he testified that i t varies the thing that’s consistent is buying food for my boys that have nothing b ut typically expenses will come up mrs martinez also could not provide specifics as to amounts spent or spending patterns but testified that she spent a very similar amount every year after reviewing petitioners’ receipts the examiner allowed deductions for teaching and coaching supplies of dollar_figure for and dollar_figure for petitioners did not provide adequate receipts or other documentation to substantiate the remainder of the expenses reported see sec_1_6001-1 income_tax regs further petitioners did not provide sufficient testimony or other evidence to continued silly to be up here with this judge and his time i think this is useless so i think it would be silly to say i want to provide treats for my sixth graders because they all turned in their homework i wouldn’t want to embarrass myself provide the court a basis on which to estimate these expenses using the rule set forth in cohan see cohan v commissioner f 2d pincite vanicek v commissioner t c pincite for these reasons petitioners are entitled to other unreimbursed employee_business_expense deductions of dollar_figure for and dollar_figure for in excess of what respondent allowed in the notice_of_deficiency iv charitable_contributions on their schedules a petitioners claimed deductions of dollar_figure and dollar_figure for charitable cash contributions for tax_year sec_2012 and sec_2013 respectively respondent disallowed these deductions at trial petitioners conceded that they had donated only dollar_figure in cash dollar_figure to st helen’s and dollar_figure to cancer support services during the years in issue petitioners also asserted that mr martinez had additional unreimbursed volunteer expenses which he paid as a volunteer coach for clovis east through the aau program 9further because mrs martinez did not inquire as to whether gettysburg elementary would have reimbursed her for books and other items purchased for the classroom she did not meet her burden of proving that she was not entitled to reimbursement from her employer for such expenses thus even if petitioners had substantiated these expenses they would not be entitled to deductions for them see 59_tc_696 a contribution to st helen’s at trial petitioners claimed deduction of dollar_figure for a cash charitable_contribution to st helen’s in sec_170 allows a taxpayer a deduction for any charitable_contribution made in compliance with the statute the taxpayer is allowed the charitable_contribution_deduction if the charitable_contribution is provided to a corporation trust or community chest fund or foundation created or organized in the united_states and operated exclusively for religious or charitable purposes sec_170 in order to deduct a charitable_contribution a taxpayer must establish that a gift was made to a qualified_entity organized and operated exclusively for an exempt_purpose no part of the net_earnings of which inures to the benefit of any private individual id 76_tc_468 aff’d without published opinion 720_f2d_664 3d cir qualified entities under sec_170 are generally organizations that qualify for an exemption under sec_501 see eg 91_tc_615 n taylor v commissioner tcmemo_2000_17 before determining whether petitioners have adequately substantiated their gift to st helen’s we must decide whether they have met their burden of establishing that the donee entity was recognized by the irs as an organization described in sec_501 and entitled to receive tax-deductible contributions under sec_170 we conclude that they have not met this burden petitioners did not provide testimony or other evidence establishing that st helen’s was eligible to receive tax-deductible contributions we take judicial_notice that this organization is not currently listed on the irs master list of sec_501 organizationsdollar_figure therefore they cannot deduct the dollar_figure cash charitable_contribution for b unreimbursed volunteer expenses at trial petitioners claimed deductions for unreimbursed volunteer expenses of dollar_figure and dollar_figure for and respectively mr martinez also testified that the mileage logs presented reflected miles driven for his volunteer work with clovis east on the basis of the mileage logs petitioners are claiming deductions 10the irs master list of sec_501 organizations is available at https www irs gov charities-non-profits exempt-organizations-select-check a court may take judicial_notice of appropriate adjudicative facts at any stage in a proceeding whether or not the parties request it see fed r evid a c 442_f3d_741 n 9th cir stating that the court may take judicial_notice of court filings and other matters of public record 331_f2d_600 6th cir explaining that a court may take judicial_notice sua sponte in general a court may take judicial_notice of facts that are not subject_to reasonable dispute and are capable of accurate and ready determination by resort to sources whose accuracy cannot be reasonably questioned fed r evid b for unreimbursed volunteer mileage expenses of dollar_figure for and dollar_figure for dollar_figure no deduction is allowed under sec_170 for a contribution of services however unreimbursed expenditures made incident to the rendition of services to an organization contributions to which are deductible may constitute a deductible contribution sec_1_170a-1 income_tax regs to be deductible unreimbursed expenses must be directly connected with and solely attributable to the rendition of services to a charitable_organization 136_tc_515 54_tc_722 in applying this standard courts have considered whether the charitable work caused or necessitated the taxpayer’s expenses van dusen v commissioner t c pincite a taxpayer is required to substantiate charitable_contributions sec_6001 sec_1_6001-1 income_tax regs contributions through the payment of unreimbursed volunteer expenses of less than dollar_figure are subject_to the requirement sec_11the logs reflect a total of big_number miles driven in and big_number miles driven in the standard mileage rate for use of an automobile in rendering gratuitous services to a charitable_organization is cents per mile for and see notice_2012_1 sec_2 notice_2012_72 sec_2 thus petitioners are claiming unreimbursed volunteer expenses for mileage of dollar_figure big_number dollar_figure dollar_figure for and dollar_figure big_number dollar_figure dollar_figure for for contributions of money set forth in sec_1_170a-13 income_tax regs van dusen v commissioner t c pincite a taxpayer is required to maintain a canceled check or a receipt from the donee organization sec_1_170a-13 income_tax regs in the absence of a canceled check or a receipt from the donee organization the taxpayer must maintain other reliable written records showing the name of the payee the date of the payment and the amount of the payment id see also van dusen v commissioner t c pincite unreimbursed volunteer expenses of dollar_figure or more must also be substantiated with a contemporaneous written_statement from the donee organization containing among other things a description of the services that the taxpayer provided see van dusen v commissioner t c pincite sec_1_170a-13 income_tax regs at a minimum the contemporaneous written acknowledgment must contain a description of any property contributed a statement as to whether any goods or services were provided in consideration by the donee and a description and good-faith estimate of the value of any goods or services provided in consideration sec_170 a written acknowledgment is contemporaneous if it is obtained by the taxpayer on or before the earlier of the date on which the taxpayer files a return for the taxable_year in which the contribution was made or the due_date including extensions for filing such return id subpara c petitioners provided a copy of a receipt dated date for a dollar_figure cash purchase from mid-state graphics a custom screen printing shop in fresno california mr martinez testified that this purchase of shirts was an unreimbursed volunteer expense incurred as part of his volunteer work for clovis east through the aau programdollar_figure petitioners also provided mileage logs for mr martinez which they assert reflect his volunteer work for clovis east during the years in issue the mileage logs reflect dates traveled from and to origination and destination purpose whether he was attending a practice or a game and the number of miles driven per trip petitioners did not provide a contemporaneous written acknowledgment from clovis east or aau for these unreimbursed volunteer expenses petitioners provided a letter dated date from the booster president of the clovis east boys’ basketball program in which she asserts that mr martinez was a volunteer and was not reimbursed for mileage per_diem miscellaneous travel 12we take judicial_notice that aau amateur athletic union of the united_states inc in lake buena vista florida and the clovis east boys’ basketball program the reagan educational center timberwolves foundation are each listed on the irs master list of sec_501 organizations see supra note expenses or any other costs although the letter mentions mileage it does not specifically mention the purchase of the shirts or any other items contributed and thus does not have a description of any property contributed additionally this letter is dated date which is later than date the earlier of the due_date or the filing_date for petitioners’ return thus it is not contempora- neousdollar_figure see sec_170 and c because petitioners did not provide a breakout of expenses or supporting documentation for the remainder of the unreimbursed volunteer expenses it is unclear whether each of the individual expenses is less than or greater than dollar_figure at a minimum petitioners have not provided canceled checks receipts or other written records establishing the name of the payee the date and the amount of the payment for any of these expenses see van dusen v commissioner t c pincite sec_1_170a-13 income_tax regs therefore they have not provided adequate substantiation thus petitioners are not entitled to deductions for unreimbursed volunteer expenses 13petitioners’ form_1040 due_date was filed date c contribution to cancer support services at trial petitioners also asserted that they made a dollar_figure cash charitable_contribution to cancer support services a cash contribution of less than dollar_figure may be substantiated with a canceled check a receipt or other reliable evidence showing the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 income_tax regs the letter from cancer support services is addressed to mr martinez and says t hank you so much for speaking with us a few days ago and for pledging your support to the cancer support services the letter has dollar_figure donation handwritten on it and is undated petitioners did not testify or provide other evidence as to when the donation was made because petitioners have not established the date of the donation they have not provided adequate substantiation see id therefore they cannot deduct this cash contribution for these reasons petitioners are not entitled to deductions for charitable_contributions in excess of what respondent allowed on the notice_of_deficiency v conclusion for the reasons stated above petitioners are entitled to deduct only unreimbursed employee business_expenses of dollar_figure for and dollar_figure for in excess of what respondent allowed on the notice_of_deficiency we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
